HamiltoN, Judge,
delivered tbe following opinion:
This is a bearing practically on a reference, that is to say, tbe court is acting as if it was tbe master, at tbe request of tbe *264parties, in order to save time. The court is perfectly willing to take the course suggested. Often in the course of a trial a piece of evidence is presented and admitted subject to its being connected up. If that is not done later, it is ruled out. That would be proper, especially before a master. The court is to this extent acting as a master; so the court will overrule the objection to the books, and admit them subject to proper proof hereafter that they are the books of the company.
The court is sensible that this case is not exactly like a jury trial where everything is in court, witnesses are in court, and parties have to stand or fall by one day’s trial. This is more like a reference. At the same time it is. only fair to say that the court is satisfied that unless there is further evidence connecting the books with the company, they would not be admitted. The point is this. Here is a suit, and it does not make any difference what proceeding it is in, or what court it is in. Here is a suit by one party to collect a debt from another party. There are two ways of proving that debt. Either party can be a witness to prove it, or a third person who witnessed the transaction could prove it; but it is not sought to get at the debt in that way. It is not sought to show anything by Mr. Welch or whoever make up that firm; he is not a witness to show that he loaned so much money to the other party. It is not sought, by putting the defendant on the stand, to prove that he borrowed that much money from Mr. Welch. Neither party is a witness at present. What is sought is to introduce books kept by one party as proving this debt. Well, that is admissible under certain conditions. Those books have to be kept in the regular course of business, and that has to be proven, and there are- a number of things connected with these books that have to be *265shown. Furthermore, this would have to be shown by the officer in charge, the officer keeping the books, making the entries, and furthermore, it would have to be shown that he was that officer, and how he knew the facts. So that there is a good deal to be proved before the books are actually admissible in the case, but the court will admit them subject to that further proof. How it is to be made it is unnecessary to discuss now, whether by deposition or how, but as it stands now the objection is well taken. The books are not shown to evidence the debt, but the attorney undertakes to produce that proof, and, as the hearings go on from day to day for some time, I will admit the evidence for the time being, to be connected up later.